DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Aug. 28, 2020 has been entered.
 
Status of Claims
Claims 1-7 and 11-20 are pending in the application.

Response to Arguments
Applicant’s arguments with respect to Claim 1 have been considered but the claim was amended and the rejections changed accordingly.  The new grounds of rejection do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Response to Amendment
Claim Objections
Claims 1-7 and 11-20 are objected to because of the following.  Appropriate correction is required.
A).	Claim 1, and each dependent claim, recites “A fluidic processor device . . . the device.”  “The device” is without the necessary antecedent basis.  One or the other term should be used consistently throughout the claim set, i.e. Claims 1-14.

C).	Dependent Claims 2-14 are objected to because each of their preambles do not match that of Claim 1 upon which they depend.
D).	Claim 6 is objected to.  Claim 6 recites “the two sets of busing channels” and should recite “the two sets of bussing channels,” in order to be consistent with Claim 1, upon which it depends.  
E).	Claim 12 recites “an entirely” and should recite “an entirety.”
F).	Claim 15, and each dependent claim, recites “A fluidic processor device . . . the device.”  “The device” is without the necessary antecedent basis.  One or the other term should be used consistently throughout the claim set, i.e. Claims 15-17                                           
G).	Claim 15, and each dependent claim, recites “a single layer chip . . . the chip . . . the single layer chip . . . .”  “The chip” is without the necessary antecedent basis.  One or the other term should be used consistently throughout the claim set, i.e. Claims 15-17.
H).	Dependent Claims 16-17 are objected to because each of their preambles do not match that of Claim 15 upon which they depend.
I).	Claim 18, and each dependent claim, recites “a fluidic processor device . . . the device . . . .”  “The device is without the necessary antecedent basis.  “The device” should recite “the fluidic processor device” in order to be consistent with the rest of Claim 18, as well as dependent Claims 19-20.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A).	Claim 5 depends on Claim 1.  Claim 5 recites “such that the nanofluidic separator chip isolate fluid is isolated on the back side.”  It is unclear how this limitation, using the term “isolate” as an adjective, is related to the Claim 1 limitation “wherein both a front side and the back side of the nanofluidic separator chip isolate fluid,” using the term “isolate” as a verb.
B).	Claim 6 recites “each bus” without the necessary antecedent basis.  It is unclear how “each bus” is related, if at all, to the previously recited “two sets of busing channels.”
C).	Claim 6 recites “separators” without the necessary antecedent basis.  It is unclear how the “separators” are related, if at all, to the previously recited “nanofluidic separator chip including a . . . nanoDLD array,” which appear to be the only structures doing any separating.
D).	Claim 18 recites “the single layer chip” without the necessary antecedent basis.  Claim 18 further recites “a nanofluidic separator chip . . . the chip . . . the chip . . . the chip . . . the chip . . . the chip . . . the single layer chip . . . .” It is unclear how the various chips are related.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 13 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Barker (“IBM’s ‘lab-on-a-chip’ is the latest weapon in the fight against disease,” Aug. 3, 2016, accessed on the Internet at https://www.zdnet.com/article/ibms-lab-on-a-chipis-the-latest-weapon-in-the-fight-against-disease/ on Feb. 16, 2021), in view of Nuckolls et al. (US-20110168562-A1, Jul. 14, 2011), in view of Hyde et al. (US-20150265994-A1, Sep. 24, 2015).  Barker, in view of Nuckolls et al., in view of Hyde et al., are hereinafter known as the Combination.
The claims are directed to a device.  The claim language is in bold-faced font.
Regarding Claims 1-7 and 13 – Barker discloses a fluidic processor device (fluidic processor device disclosed in Page 1 Photograph, and at Page 2 “IBM’s nanoDLD chip mounted in a microfluidic jig”) including
an input through-surface-vias (TSV) (input TSV are channels upstream of “Inlet”), a product TSV (product TSV are channels downstream of “Outlet”), (one set of bussing channels are channels at “Inlet”; and another set of bussing channels are channels at “Outlet”), an inlet injection port channel (inlet injection port is upstream of input TSV, where fluid enters the fluidic processor device), a product access port channel (product access port is downstream of product TSV, where fluid exits the fluidic processor device), (See Photograph spanning Pages 2-3) and
a fastener (six fasteners in the form of six screws shown in Page 1 Photograph),
the device comprising:
a nanofluidic separator chip including a nanofluidic deterministic lateral displacement (nanoDLD) array (nanofluidic separator chip including a nanoDLD array is “nanoDLD chip” disclosed in Page 1 Photograph, and at Page 2 “IBM’s nanoDLD chip mounted in a microfluidic jig”; nanofluidic separator chip including a “nanoDLD array” is disclosed in Photograph spanning Pages 2-3); and
a housing, for housing the chip (housing is “microfluidic jig” disclosed in Page 1 Photograph, and at Page 2 “IBM’s nanoDLD chip mounted in a microfluidic jig”), including:
a top plate (top plate of “microfluidic jig” disclosed in Page 1 Photograph, and at Page 2 “IBM’s nanoDLD chip mounted in a microfluidic jig”) disposed on a topside of the chip, as disclosed in Page 1 Photograph; and
a bottom plate (bottom plate of “microfluidic jig” disclosed in Page 1 Photograph, and at Page 2 “IBM’s nanoDLD chip mounted in a microfluidic jig”) disposed on a back side of the chip and fastened (via six fasteners in the form of six screws shown in Page 1 Photograph) to the top plate, as disclosed in Page 1 Photograph.
Barker discloses the claimed invention except for:
a drain TSV . . . a drain access port channel . . . 
a spacer disposed between the chip and the bottom plate to create a clearance between the chip and the bottom plate for forming a drain space on the back side of the chip, and
wherein both a front side and the back side of the nanofluidic separator chip isolate fluid.

Barker discloses that the fluidic processor device has a nanoDLD array in the form of an array of nano-sized pillars, shown in the Photograph spanning Pages 3-4 and labeled “The nanoDLD pillar array.”  Using this nanoDLD pillar array (see Barker Pages 3-4), the Barker fluidic process device is capable of “size-based separation of bioparticles down to 20 nanometers in diameter.  At this scale, scientists can access and separate particles such as DNA, viruses, and exosomes . . . . Once separated, the particles can be analyzed by physicians to potentially reveal signs of disease.” (See Barker Page 2)
Like Barker, Nuckolls et al. discloses an array of nano-sized pillars (analogous to Barker’s nanoDLD array) that can be used in DNA analysis that Barker is interested in.  (See Nuckolls et al. Figure 1 and [0111], translocation nanotube 240 “through which molecules, such as DNA, can translocate” and be analyzed, translocation nanotube 240 in the form of a carbon nanotube, i.e. CNT; and Figure 55 disclosing an array of nanosized pillars with the translocation nanotube 240, i.e. “CNT,” identified) (See above paragraph for what Barker discloses)  Nuckolls et al. further teaches the DNA analysis is to “sequence a strand of DNA” (see [0138]) and, as disclosed in Figures 1, 55, and 5A and at [0148]-[0150], the DNA analysis requires “the chip 2 (i.e., the disclosed nanofluidic separator chip) be mounted in the device 100 (i.e., the disclosed fluidic processor device) such that the chip’s first side (top) is exposed to a first fluid chamber 6 (“upper chamber”) (i.e., the disclosed nanoDLD array connected to the input TSV and product TSV) and the chips second side (bottom) is exposed to a second fluid chamber (“lower chamber”) (i.e., the disclosed drain space on the back side of the chip).  As seen in FIG. 5A, the second fluid chamber 6 contains the ssDNA 9 to be read, while the first fluid chamber receives the ssDNA 9 translocating through the nanopore 1 which forms a passage between the two fluid chambers 5,6.”
Nuckolls et al. discloses there are three reservoirs, one each for the fluid input, fluid product, and fluid drain, in order to “quantify the number of DNA copies translocated into each reservoir as a function of the electrophoretic driving field, VE” and other variables, and to “control” the process accordingly.  As such, Nuckolls et al. discloses: 
a drain TSV (translocation nanotubes 240 disclosed in Figure 1, nanopores 1 disclosed in Figure 5A, [0185]) . . . a drain access port channel from the disclosed drain space, i.e. second fluid chamber 5 shown in Figure 5A, to the outside environment, for use in testing and optimizing the fluidic processor device, as disclosed at [0362] . . . 
a spacer (walls of second fluid chamber 5, Figure 5A) disposed between the chip and the bottom plate to create a clearance (height of walls of second fluid chamber 5, Figure 5A) between the chip and the bottom plate for forming a drain space (second fluid chamber 5, Figure 5A) on the back side of the chip, since, as disclosed in Figures 1, 55, and 5A and at [0148]-[0150], the DNA analysis requires “the chip 2 (i.e., the disclosed nanofluidic separator chip) be mounted in the device 100 (i.e., the disclosed fluidic processor device) such that the chip’s first side (top) is exposed to a first fluid chamber 6 (‘upper chamber’) (i.e., the disclosed nanoDLD array connected to the input TSV and product TSV) and the chip’s second side (bottom) is exposed to a second fluid chamber (‘lower chamber’) (i.e., the disclosed drain space on the backside of the chip)” (see [0150], emphasis added), and
wherein both a front side and the back side of the nanofluidic separator chip isolate fluid at the nanopore when DNA is translocating through the nanopore in order “to sequence a strand of DNA” (see Figure 1 and [0138]-[0145], and Figure 5a, [0184]-[0185], and [0191]-[0198]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to construct the Barker fluidic processor device with:
a drain TSV . . . a drain access port channel . . . 
a spacer disposed between the chip and the bottom plate to create a clearance between the chip and the bottom plate for forming a drain space on the back side of the chip, and
wherein both a front side and the back side of the nanofluidic separator chip isolate fluid,

as taught by Nuckolls et al. in order to “sequence a strand of DNA” (see Nuckolls et al. [0138]), which would be of interest to Barker, since Barker discloses using the nano-DLD array to “separate particles such as DNA, viruses, and exosomes . . . . Once separated, the particles can be analyzed by physicians to potentially reveal signs of disease” (see Barker Page 2), and sequencing a strand of DNA could reveal the signs of disease Barker is looking to identify.
One of ordinary skill in the art would have been motivated to construct the disclosed fluidic processor device with:
a drain access port channel from the outside environment to the disclosed drain space, i.e. second fluid chamber 5 shown in Nuckolls et al. Figure 5A,

for use in testing and optimizing the fluidic processor device, as disclosed by Nuckolls et al. at [0362].
While Nuckolls et al. implies the existence of:
a spacer disposed between the chip and the bottom plate to create a clearance between the chip and the bottom plate for forming a drain space on the back side of the chip (see three paragraphs up),

Nuckolls et al. does not explicitly disclose the spacer.
Like Barker, in view of Nuckolls et al., Hyde et al. is mounting a chip (array 101 with ASIC/PCB 105, i.e. Application Specific Integrated Circuit / Printed Circuit Board 105) on a fluidic processor device (fluidic module 103 and array retainer 102) with fasteners in the form of screws 109 (see Hyde et al. Figure 27).  (See Barker, fluidic processor device disclosed in Page 1 Photograph, and at Page 2 “IBM’s nanoDLD chip mounted in a microfluidic jig”)  Hyde et al. further teaches: 
a spacer (protective gasket 107) disposed between the chip (array 101 with ASIC/PCB 105) and the bottom plate (fluidic module 103) to create a clearance (clearance is thickness of protective gasket 107) between the chip and the bottom plate for forming a drain space (drain space shown in middle of protective gasket 107) on the back side of the chip, as disclosed in Hyde et al. Figure 27.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to construct the Barker, in view of Nuckolls et al., spacer as taught by Hyde et al., such that the Combination (Barker, in view of Nuckolls et al., in view of Hyde et al.) discloses:
a spacer disposed between the chip and the bottom plate to create a clearance between the chip and the bottom plate for forming a drain space on the back side of the chip,

since Hyde et al. states at [0243] that such a spacer serves as a “protective gasket 107” and “is placed on the surface of the array and the array is affixed to the fluidic module 103 using screws 109,” such that the chip can later be removed and replaced.
Additional Disclosures Include:
Claim 2 – The Combination discloses the device of Claim 1, wherein the drain space (drain space on the back side of the chip, as taught by Nuckolls et al., where the DNA translocates into, see Rejection for Claim 1) collects a drain product (the translocated DNA) from the back side of the chip (nanofluidic separator chip, see Rejection for Claim 1), but does not explicitly teach:
wherein the nanofluidic separator chip has a product stream and a waste stream combined into a single output.

However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do so, since the Combination is interested in commercializing the technology so that the DNA “can be analyzed by physicians to potentially reveal signs of disease” (see Barker Page 2), and any DNA remains potentially disease-causing and should be isolated, whether the DNA has translocated through the nanopores on to the back side of the chip, or moved laterally to the product stream area on the front side of the chip.
Claim 3 – The Combination discloses the device of Claim 1, wherein the chip (nanofluidic separator chip including a nanoDLD array is “nanoDLD chip” disclosed in Barker Page 1 Photograph, and at Page 2 “IBM’s nanoDLD chip mounted in a microfluidic jig”; nanofluidic separator chip including a “nanoDLD array” is disclosed in Barker Photograph spanning Pages 2-3) includes:
an input sample injected via the input through-surface-vias (TSV) (input TSV are channels upstream of “Inlet”, see Barker Photograph spanning Pages 2-3); an output product collected via the product TSV (product TSV are channels downstream of “Outlet,” see Barker Photograph spanning Pages 2-3) and isolated in a separate chamber (as taught by Nuckolls et al. in Figures 44-45); and
a drain fluid which flows through the nanoDLD array (“nanoDLD array” disclosed in Barker Photograph spanning Pages 2-3) via the drain TSV (the nanopores for DNA translocation through the chip, as taught by Nuckolls et al., see Rejection for Claim 1) and is collected and isolated (as taught by Nuckolls et al. in Figures 44-45) in the drain space (drain space on the back side of the chip, as taught by Nuckolls et al., where the DNA translocates into, see Rejection for Claim 1) on the back side of the chip.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the fluidic processor device:
an output product . . . is isolated in a separate chamber . . . a drain fluid . . . is collected and isolated in the drain space . . . .

as taught by Nuckolls et al. in Figures 44-45, since the Combination is interested in commercializing the technology so that the DNA “can be analyzed by physicians to potentially reveal signs of disease” (see Barker Page 2), and any DNA remains potentially disease-causing and should be isolated, whether the DNA has translocated through the nanopores on to the back side of the chip and collected there as drain fluid, or moved laterally to the output stream area on the front side of the chip and collected there as an output product.
Claim 4 – The Combination discloses the device of Claim 1, wherein the chip (nanofluidic separator chip including a nanoDLD array is “nanoDLD chip” disclosed in Barker Page 1 Photograph, and at Page 2 “IBM’s nanoDLD chip mounted in a microfluidic jig”; nanofluidic separator chip including a “nanoDLD array” is disclosed in Barker Photograph spanning Pages 2-3) includes a drain fluid which flows through the nanoDLD array (“nanoDLD array” disclosed in Barker Photograph spanning Pages 2-3) via the drain through-surface-vias (TSV) (the nanopores for DNA translocation through the chip, as taught by Nuckolls et al., see Rejection for Claim 1) and is collected and isolated in the drain space (drain space on the back side of the chip, as taught by Nuckolls et al., where the DNA translocates into, see Rejection for Claim 1) on a back side of the chip, where the drain fluid enters the front side of the chip, flows through the nanoDLD array on the front side, drains from the front side to the back side of the chip via the drain TSV’s during DNA translocation, drains into the drain space on the back side of the chip, and is isolated there.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the fluidic processor device wherein:
a drain fluid . . . is . . . isolated in the drain space . . . .
as taught by Nuckolls et al. in Figures 44-45, since the Combination is interested in commercializing the technology so that the DNA “can be analyzed by physicians to potentially reveal signs of disease” (see Barker Page 2), and any DNA remains potentially disease-causing and needs to be isolated during and after the DNA analysis.
Claim 5 – The Combination discloses the device of Claim 1, wherein the chip includes at least one through-surface-vias (TSV) (the nanopores for DNA translocation through the chip, as taught by Nuckolls et al., see Rejection for Claim 1) to distribute a fluid network (fluid network within the nanoDLD array, “nanoDLD array” disclosed in Barker Photograph spanning Pages 2-3) on the front side of the nanofluidic separator chip, to the back side of the chip such that the nanofluidic separator chip (nanofluidic separator chip including a nanoDLD array is “nanoDLD chip” disclosed in Barker Page 1 Photograph, and at Barker Page 2 “IBM’s nanoDLD chip mounted in a microfluidic jig”; nanofluidic separator chip including a “nanoDLD array” is disclosed in Photograph spanning Pages 2-3) isolate fluid (isolate fluid is fluid coming through the nanopores during DNA translocation from the front side to the back side of the chip) is isolated on the back side in the drain space, the drain space as taught by Nuckolls et al. and Hyde et al. (see Rejection for Claim 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the fluidic processor device wherein:
Isolate fluid . . . is . . . isolated on the back side of the chip, in the drain space . . . .
as taught by Nuckolls et al. in Figures 44-45, since the Combination is interested in commercializing the technology so that the DNA “can be analyzed by physicians to potentially reveal signs of disease” (see Barker Page 2), and any DNA remains potentially disease-causing and needs to be isolated during and after the DNA analysis.
Claim 6 – The Combination discloses the device of Claim 1, wherein the chip (nanofluidic separator chip including a nanoDLD array is “nanoDLD chip” disclosed in Barker Page 1 Photograph, and at Page 2 “IBM’s nanoDLD chip mounted in a microfluidic jig”; nanofluidic separator chip including a “nanoDLD array” is disclosed in Photograph spanning Pages 2-3) includes the two sets of busing channels (one set of bussing channels are channels at “Inlet”; and another set of bussing channels are channels at “Outlet,” see Barker Photograph spanning Pages 2-3) which are interdigitated together via the nanoDLD array, as disclosed by the Combination (see Barker Photograph spanning Pages 2-3), and
wherein each set of busing channels brackets a region in which the nanoDLD array (“nanoDLD Array”) is fabricated so as to allow a fluid to flow from an input bus (input bus is the set of busing channels upstream of the “nanoDLD Array”), through separators (separators are pillars in “nanoDLD pillar array,” as disclosed in Barker, Photograph and caption spanning Pages 3-4), and into a product bus (product bus is the other set of busing channels downstream of the “nanoDLD Array”) as disclosed by the Combination (see Barker Photograph spanning Pages 2-3).
Claim 7 – The Combination discloses the device of Claim 1, wherein an output fluid is isolated from any other fluid inputs and fluid outputs in the drain space (drain space on the back side of the chip, as taught by Nuckolls et al., where the DNA translocates into, see Rejection for Claim 1), since the drain space is on the back side of the chip and the other fluid inputs and fluid outputs are on the front side of the chip in the form of an “Inlet” and an “Outlet,” as disclosed by the Combination in the Barker Photograph spanning Pages 2-3.
Claim 13 – The Combination discloses the device of Claim 1, wherein the drain space (drain space on the back side of the chip, as taught by Nuckolls et al., where the DNA translocates into, see Rejection for Claim 1) isolates output waste fluid emitted from the nanoDLD array (“nanoDLD array” disclosed in Barker Photograph spanning Pages 2-3) on the front side of the chip, to the back side of the chip (nanofluidic separator chip including a nanoDLD array is “nanoDLD chip” disclosed in Barker Page 1 Photograph, and at Page 2 “IBM’s nanoDLD chip mounted in a microfluidic jig”; nanofluidic separator chip including a “nanoDLD array” is disclosed in Photograph spanning Pages 2-3), in the drain space, the drain space as taught by Nuckolls et al. and Hyde et al. (see Rejection for Claim 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the fluidic processor device:
wherein the drain space . . . isolates output waste fluid . . . 
as taught by Nuckolls et al. in Figures 44-45, since the Combination is interested in commercializing the technology so that the DNA “can be analyzed by physicians to potentially reveal signs of disease” (see Barker Page 2), and any DNA remains potentially disease-causing and should be isolated, even after the DNA has translocated through the nanopores on to the back side of the chip and collected there as output waste fluid.
The claim is directed to a device:
Regarding Claims 18-19 – Barker discloses a wafer (wafer includes “nanoDLD chip” with a nanoDLD array as disclosed in Page 1 Photograph, and at Page 2 “IBM’s nanoDLD chip mounted in a microfluidic jig”; wafer includes “nanoDLD chip” with a “nanoDLD array” as disclosed in Photograph spanning Pages 2-3), the wafer comprising:
a fluidic processor device (fluidic processor device includes “nanoDLD chip” with a nanoDLD array as disclosed in Page 1 Photograph, and at Page 2 “IBM’s nanoDLD chip mounted in a microfluidic jig”; wafer includes “nanoDLD chip” with a “nanoDLD array” as disclosed in Photograph spanning Pages 2-3) including an input through-surface-vias (TSV) (input TSV are channels upstream of “Inlet”), a product TSV (product TSV are channels downstream of “Outlet”),  (one set of bussing channels are channels at “Inlet”; and another set of bussing channels are channels at “Outlet”), an inlet injection port channel (inlet injection port is upstream of input TSV, where fluid enters the fluidic processor device), a product access port channel (product access port is downstream of product TSV, where fluid exits the fluidic processor device), 
a fastener (six fasteners in the form of six screws shown in Page 1 Photograph),
the device (fluidic processor device includes “nanoDLD chip” with a nanoDLD array as disclosed in Page 1 Photograph, and at Page 2 “IBM’s nanoDLD chip mounted in a microfluidic jig”; fluidic process device includes “nanoDLD chip” with a “nanoDLD array” as disclosed in Photograph spanning Pages 2-3) including:
a nanofluidic separator chip (the nanofluidic separator chip is “nanoDLD chip” with a nanoDLD array as disclosed in Page 1 Photograph, and at Page 2 “IBM’s nanoDLD chip mounted in a microfluidic jig”; the nanofluidic separator chip includes “nanoDLD chip” with a “nanoDLD array” as disclosed in Photograph spanning Pages 2-3); and
a housing for housing the chip (housing is “microfluidic jig” disclosed in Page 1 Photograph, and at Page 2 “IBM’s nanoDLD chip mounted in a microfluidic jig”) including:
a bottom plate (bottom plate of “microfluidic jig” disclosed in Page 1 Photograph, and at Page 2 “IBM’s nanoDLD chip mounted in a microfluidic jig”) disposed on a back side backside of the chip, as disclosed in Page 1 Photograph and at Page 2 “IBM’s nanoDLD chip mounted in a microfluidic jig.”
Barker discloses the claimed invention except for:
a drain TSV . . . a drain access port channel . . . 
a spacer disposed between the chip and the bottom plate to create a clearance between the chip and the bottom plate for forming a drain space on the back side of the chip, and
wherein both a front side and the back side of the single layer chip isolate fluid.

Barker discloses that the fluidic processor device has a nanoDLD array in the form of an array of nano-sized pillars, shown in the Photograph spanning Pages 3-4 and labeled “The nanoDLD pillar array.”  Using this nanoDLD pillar array (see Barker Pages 3-4), the Barker fluidic process device is capable of “size-based separation of bioparticles down to 20 nanometers in diameter.  At this scale, scientists can access and separate particles such as DNA, viruses, and exosomes . . . . Once separated, the particles can be analyzed by physicians to potentially reveal signs of disease.” (See Barker Page 2)
Like Barker, Nuckolls et al. discloses an array of nano-sized pillars (analogous to Barker’s nanoDLD array) that can be used in DNA analysis that Barker is interested in.  (See Nuckolls et al. Figure 1 and [0111], translocation nanotube 240 “through which molecules, such as DNA, can translocate” and be analyzed, translocation nanotube 240 in the form of a carbon nanotube, i.e. CNT; and Figure 55 disclosing an array of nanosized pillars with the translocation nanotube 240, i.e. “CNT,” identified) (See above paragraph for what Barker discloses)  Nuckolls et al. further teaches the DNA analysis is to “sequence a strand of DNA” (see [0138]) and, as disclosed in Figures 1, 55, and 5A and at [0148]-[0150], the DNA analysis requires “the chip 2 (i.e., the disclosed nanofluidic separator chip) be mounted in the device 100 (i.e., the disclosed fluidic processor device) such that the chip’s first side (top) is exposed to a first fluid chamber 6 (“upper chamber”) (i.e., the disclosed nanoDLD array connected to the input TSV and product TSV) and the chips second side (bottom) is exposed to a second fluid chamber (“lower chamber”) (i.e., the disclosed drain space on the back side of the chip).  As seen in FIG. 5A, the second fluid chamber 6 contains the ssDNA 9 to be read, while the first fluid chamber receives the ssDNA 9 translocating through the nanopore 1 which forms a passage between the two fluid chambers 5,6.”
Nuckolls et al. discloses there are three reservoirs, one each for the fluid input, fluid product, and fluid drain, in order to “quantify the number of DNA copies translocated into each reservoir as a function of the electrophoretic driving field, VE” and other variables, and to “control” the process accordingly.  As such, Nuckolls et al. discloses: 
a drain TSV (translocation nanotubes 240 disclosed in Figure 1, nanopores 1 disclosed in Figure 5A, [0185]) . . . a drain access port channel from the disclosed drain space, i.e. second fluid chamber 5 shown in Figure 5A, to the outside environment, for use in testing and optimizing the fluidic processor device, as disclosed at [0362] . . . 
a spacer (walls of second fluid chamber 5, Figure 5A) disposed between the chip and the bottom plate to create a clearance (height of walls of second fluid chamber 5, Figure 5A) between the chip and the bottom plate for forming a drain space (second fluid chamber 5, Figure 5A) on the back side of the chip, since, as disclosed in Figures 1, 55, and 5A and at [0148]-[0150], the DNA analysis requires “the chip 2 (i.e., the disclosed nanofluidic separator chip) be mounted in the device 100 (i.e., the disclosed fluidic processor device) such that the chip’s first side (top) is exposed to a first fluid chamber 6 (‘upper chamber’) (i.e., the disclosed nanoDLD array connected to the input TSV and product TSV) and the chip’s second side (bottom) is exposed to a second fluid chamber (‘lower chamber’) (i.e., the disclosed drain space on the backside of the chip)” (see [0150], emphasis added), and
wherein both a front side and the back side of the single layer chip isolate fluid at the nanopore when DNA is translocating through the nanopore in order “to sequence a strand of DNA” (see Figure 1 and [0138]-[0145], and Figure 5a, [0184]-[0185], and [0191]-[0198]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to construct the Barker fluidic processor device with:
a drain TSV . . . a drain access port channel . . . 
a spacer disposed between the chip and the bottom plate to create a clearance between the chip and the bottom plate for forming a drain space on the back side of the chip, and
wherein both a front side and the back side of the single layer chip isolate fluid,

as taught by Nuckolls et al. in order to “sequence a strand of DNA” (see Nuckolls et al. [0138]), which would be of interest to Barker, since Barker discloses using the nano-DLD array to “separate particles such as DNA, viruses, and exosomes . . . . Once separated, the particles can be analyzed by physicians to potentially reveal signs of disease” (see Barker Page 2), and sequencing a strand of DNA could reveal the signs of disease Barker is looking to identify.
One of ordinary skill in the art would have been motivated to construct the disclosed fluidic processor device with:
a drain access port channel from the outside environment to the disclosed drain space, i.e. second fluid chamber 5 shown in Nuckolls et al. Figure 5A,

for use in testing and optimizing the fluidic processor device, as disclosed by Nuckolls et al. at [0362].
While Nuckolls et al. implies the existence of:
a spacer disposed between the chip and the bottom plate to create a clearance between the chip and the bottom plate for forming a drain space on the back side of the chip (see three paragraphs up),

Nuckolls et al. does not explicitly disclose the spacer.
Like Barker, in view of Nuckolls et al., Hyde et al. is mounting a chip (array 101 with ASIC/PCB 105, i.e. Application Specific Integrated Circuit / Printed Circuit Board 105) on a fluidic processor device (fluidic module 103 and array retainer 102) with fasteners in the form of screws 109 (see Hyde et al. Figure 27).  (See Barker, fluidic processor device disclosed in Page 1 Photograph, and at Page 2 “IBM’s nanoDLD chip mounted in a microfluidic jig”)  Hyde et al. further teaches: 
a spacer (protective gasket 107) disposed between the chip (array 101 with ASIC/PCB 105) and the bottom plate (fluidic module 103) to create a clearance (clearance is thickness of protective gasket 107) between the chip and the bottom plate for forming a drain space (drain space shown in middle of protective gasket 107) on the back side of the chip, as disclosed in Hyde et al. Figure 27.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to construct the Barker, in view of Nuckolls et al., spacer as taught by Hyde et al., such that the Combination (Barker, in view of Nuckolls et al., in view of Hyde et al.) discloses:
a spacer disposed between the chip and the bottom plate to create a clearance between the chip and the bottom plate for forming a drain space on the back side of the chip,

since Hyde et al. states at [0243] that such a spacer serves as a “protective gasket 107” and “is placed on the surface of the array and the array is affixed to the fluidic module 103 using screws 109,” such that the chip can later be removed and replaced.
Additional Disclosures Include:
Claim 19 – The Combination discloses the wafer of Claim 18, wherein the wafer includes at least one of:
a single fluidic processor device (see Barker Photograph spanning Pages 2-3) as the fluidic processor device;
a stacked fluidic processor device (see Nuckolls et al. Figure 1) as the fluidic processor device; and
a clustered module of at least four fluidic processor devices (see Nuckolls et al. Figure 43 and [0138]-[0145], where “The wafer should have at least four types of chips (i.e. the disclosed clustered module), each type having a contact nanotube functionalized to recognize one of the four bases (i.e. of DNA), should be provided.”) as the fluidic processor device.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to construct:
the stacked fluidic process device,
as taught by Nuckolls et al. in Figure 1, in order to “sequence a strand of DNA” (see Nuckolls et al. [0138]), which would be of interest to Barker, since Barker discloses using the nano-DLD array to “separate particles such as DNA, viruses, and exosomes . . . . Once separated, the particles can be analyzed by physicians to potentially reveal signs of disease” (see Barker Page 2), and sequencing a strand of DNA could reveal the signs of disease Barker is looking to identify.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to construct:
a clustered module,
as taught by Nuckolls et al. in Figure 43, in order read the four base pairs in a strand of DNA (see [0138]-[0145]) and “sequence a strand of DNA” (see Nuckolls et al. [0138]), which would be of interest to Barker, since Barker discloses using the nano-DLD array to “separate particles such as DNA, viruses, and exosomes . . . . Once separated, the particles can be analyzed by physicians to potentially reveal signs of disease” (see Barker Page 2), and sequencing a strand of DNA could reveal the signs of disease Barker is looking to identify.

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Barker, in view of Nuckolls et al.  Barker, in view of Nuckolls et al., are hereinafter known as Combination II.
The claims are directed to a device.  The claim language is in bold-faced font.
Regarding Claims 15-17 – Barker discloses a fluidic processor device (fluidic processor device disclosed in Page 1 Photograph, and at Page 2 “IBM’s nanoDLD chip mounted in a microfluidic jig”) including
an input through-surface-vias (TSV) (input TSV are channels upstream of “Inlet”), a product TSV (product TSV are channels downstream of “Outlet”),  (one set of bussing channels are channels at “Inlet”; and another set of bussing channels are channels at “Outlet”), an inlet injection port channel (inlet injection port is upstream of input TSV, where fluid enters the fluidic processor device), a product access port channel (product access port is downstream of product TSV, where fluid exits the fluidic processor device), 
a fastener (six fasteners in the form of six screws shown in Page 1 Photograph),
the device comprising:
a structure including a single layer chip (single layer chip including a nanoDLD array is “nanoDLD chip” disclosed in Page 1 Photograph, and at Page 2 “IBM’s nanoDLD chip mounted in a microfluidic jig”; single layer chip including a “nanoDLD array” is disclosed in Photograph spanning Pages 2-3) for mass-parallel processing of a sample fluid (via “nanoDLD array” disclosed in Photograph spanning Pages 2-3, where mass-parallel processing of a sample is disclosed in caption, i.e. “Shown here is a sample being separated into nanoscale particles”); and
a housing (housing is “microfluidic jig” disclosed in Page 1 Photograph, and at Page 2 “IBM’s nanoDLD chip mounted in a microfluidic jig”).
Barker discloses the claimed invention except for:
a drain TSV . . . a drain access port channel . . . 
the housing including a drain space on a back side of the chip for holding waste fluid of the sample fluid,
wherein both a front side and the back side of the single layer chip isolate fluid.

Barker discloses that the fluidic processor device has a nanoDLD array in the form of an array of nano-sized pillars, shown in the Photograph spanning Pages 3-4 and labeled “The nanoDLD pillar array.”  Using this nanoDLD pillar array (see Barker Pages 3-4), the Barker fluidic process device is capable of “size-based separation of bioparticles down to 20 nanometers in diameter.  At this scale, scientists can access and separate particles such as DNA, viruses, and exosomes . . . . Once separated, the particles can be analyzed by physicians to potentially reveal signs of disease.” (See Barker Page 2)
Like Barker, Nuckolls et al. discloses an array of nano-sized pillars (analogous to Barker’s nanoDLD array) that can be used in DNA analysis that Barker is interested in.  (See Nuckolls et al. Figure 1 and [0111], translocation nanotube 240 “through which molecules, such as DNA, can translocate” and be analyzed, translocation nanotube 240 in the form of a carbon nanotube, i.e. CNT; and Figure 55 disclosing an array of nanosized pillars with the translocation nanotube 240, i.e. “CNT,” identified) (See above paragraph for what Barker discloses)  Nuckolls et al. further teaches the DNA analysis is to “sequence a strand of DNA” (see [0138]) and, as disclosed in Figures 1, 55, and 5A and at [0148]-[0150], the DNA analysis requires “the chip 2 (i.e., the disclosed single layer chip) be mounted in the device 100 (i.e., the disclosed fluidic processor device) such that the chip’s first side (top) is exposed to a first fluid chamber 6 (‘upper chamber’) (i.e., the disclosed nanoDLD array connected to the input TSV and product TSV on the front side of the chip) and the chips second side (bottom) is exposed to a second fluid chamber (‘lower chamber’) (i.e., the disclosed drain space on the back side of the chip).  As seen in FIG. 5A, the second fluid chamber 6 contains the ssDNA 9 to be read, while the first fluid chamber receives the ssDNA 9 translocating through the nanopore 1 which forms a passage between the two fluid chambers 5,6.”
Nuckolls et al. discloses there are three reservoirs, one each for the fluid input, fluid product, and fluid drain, in order to “quantify the number of DNA copies translocated into each reservoir as a function of the electrophoretic driving field, VE” and other variables, and to “control” the process accordingly.  As such, Nuckolls et al. discloses: 
a drain TSV (translocation nanotubes 240 disclosed in Figure 1, nanopores 1 disclosed in Figure 5A, [0185]) . . . a drain access port channel from the disclosed drain space, i.e. first fluid chamber 6 shown in Figure 5A, to the outside environment, for use in testing and optimizing the fluidic processor device, as disclosed at [0362] . . . 
the housing (housing of device 100) including a drain space (second fluid chamber 5, Figure 5A) on a back side of the chip (chip 2) for holding waste fluid (i.e. the translocated DNA and fluid on the back side of the chip) of the sample fluid (the sample fluid on the front side of the chip) since, as disclosed in Figures 1, 55, and 5A and at [0148]-[0150], the DNA analysis requires “the chip 2 (i.e., the disclosed nanofluidic separator chip) be mounted in the device 100 (i.e., the disclosed fluidic processor device) such that the chip’s first side (top) is exposed to a first fluid chamber 6 (‘upper chamber’) (i.e., the disclosed nanoDLD array connected to the input TSV and product TSV) and the chip’s second side (bottom) is exposed to a second fluid chamber (‘lower chamber’) (i.e., the disclosed drain space on the backside of the chip)” (see [0150], emphasis added),
wherein both a front side and the back side of the single layer chip isolate fluid at the nanopore when DNA is translocating through the nanopore in order “to sequence a strand of DNA” (see Figure 1 and [0138]-[0145], and Figure 5a, [0184]-[0185], and [0191]-[0198]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to construct the Barker fluidic processor device with:
a drain TSV . . . a drain access port channel . . . 
the housing including a drain space on a back side of the chip for holding waste fluid of the sample fluid,
wherein both a front side and the back side of the single layer chip isolate fluid.

as taught by Nuckolls et al. in order to “sequence a strand of DNA” (see Nuckolls et al. [0138]), which would be of interest to Barker, since Barker discloses using the nano-DLD array to “separate particles such as DNA, viruses, and exosomes . . . . Once separated, the particles can be analyzed by physicians to potentially reveal signs of disease” (see Barker Page 2), and sequencing a strand of DNA could reveal the signs of disease Barker is looking to identify.
One of ordinary skill in the art would have been motivated to construct the disclosed fluidic processor device with:
a drain access port channel from the outside environment to the disclosed drain space, i.e. second fluid chamber 5 shown in Nuckolls et al. Figure 5A,
for use in testing and optimizing the fluidic processor device, as disclosed by Nuckolls et al. at [0362].
Additional Disclosures Include:
Claim 16 – Combination II discloses the device of Claim 15, wherein the chip (single layer chip including a nanoDLD array is “nanoDLD chip” disclosed in Barker Page 1 Photograph, and at Page 2 “IBM’s nanoDLD chip mounted in a microfluidic jig”; single layer chip including a “nanoDLD array” is disclosed in Photograph spanning Pages 2-3) uses interdigitated bus channel networks (interdigitated bus channel networks includes two sets of bussing channels, i.e. one set of bussing channels are channels at “Inlet”; and another set of bussing channels are channels at “Outlet”) to link together several separator nanostructures (separators nanostructures are pillars in “nanoDLD pillar array,” as disclosed in Barker, Photograph and caption spanning Pages 3-4) in parallel, as disclosed in Barker, Photograph and caption spanning Pages 2-3, where the “nanoDLD array” is separating particles at the nanoscale level in parallel channels through the “pillars” disclosed in the photograph spanning Pages 3-4.
Claim 17 – Combination II discloses the device of Claim 15, wherein the sample fluid is processed (“separated into nanoscale particles,” disclosed in Barker, Photograph spanning Pages 2-3) on a topside of the chip (single layer chip including a nanoDLD array is “nanoDLD chip” disclosed in Page 1 Photograph, and at Page 2 “IBM’s nanoDLD chip mounted in a microfluidic jig”; single layer chip including a “nanoDLD array” is disclosed in Photograph spanning Pages 2-3), and
wherein the chip includes the through-surface via (TSV) (the through-surface via (TSV), i.e. the drain TSV disclosed by Nuckolls et al., see Rejection for Claim 15, the drain TSV being the translocation nanotubes 240 disclosed in Nuckolls et al. Figure 1, nanopores 1 disclosed in Figure 5A, and [0185]) which drains the waste fluid from the topside of the chip to the back side of the chip into the drain space, as the DNA translocates through the through-surface via (TSV) in order “to sequence a strand of DNA” (see Figure 1 and [0138]-[0145], and Figure 5a, [0184]-[0185], and [0191]-[0198].
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to construct Combination II’s chip:
wherein the chip includes the through-surface via (TSV) which drains the waste fluid from the topside of the chip to the back side of the chip into the drain space,

as taught by Nuckolls et al. in order to “sequence a strand of DNA” (see Nuckolls et al. [0138]), which is of interest to Combination II, since Combination II discloses using the nano-DLD array to “separate particles such as DNA, viruses, and exosomes . . . . Once separated, the particles can be analyzed by physicians to potentially reveal signs of disease” (see Barker Page 2), and sequencing a strand of DNA could reveal the signs of disease that Combination II is looking to identify.

Claims 11-12, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Barker, in view of Nuckolls et al., in view of Hyde et al., as applied to Claims 1 or 18 above, in further view of Nishikawa et al. (US-20080260542-A1, Oct. 23, 2008).  Barker, in view of Nuckolls et al., in view of Hyde et al., are hereinafter known as the Combination.
The claims are directed to a device.  The claim language is in bold-faced font.
Regarding Claim 11 – The Combination discloses the device of Claim 1, wherein the spacer comprises a gasket formed into the bottom plate and is exposed from the bottom plate to form the clearance between the bottom plate and the back side of the chip, the gasket as taught by Nuckolls et al. and Hyde et al. (see Rejection for Claim 1).
While the Combination discloses the spacer comprises a gasket, the Combination does not disclose the spacer comprises an O-ring, i.e.
the spacer comprises an O-ring formed into the bottom plate . . . .
Rather than a gasket, Nishikawa et al. discloses an O-ring construction (O-ring 100 in O-ring 100’s seat, disclosed in Figure 16 on the bottom of electroosmotic pump 14a) formed into the bottom plate (holder member 63 holding electroosmotic pump 14a, disclosed in Figure 20);
wherein the spacer (spacer is O-ring 100 seat on the bottom of electroosmotic pump 14a, with the spacer’s clearance, i.e. see Rejection for Claim 1, being the height of the O-ring 100 seat) comprises an O-ring (O-ring 100 on the bottom of electroosmotic pump 14a) formed into the bottom plate (holder member 63 holding electroosmotic pump 14a, disclosed in Figure 20) and is exposed from the bottom plate to form the clearance (clearance is height of O-ring 100 seat) between the bottom plate and the back side of the chip (microfluidic chip 12) (see Nishikawa et al. Figures 16 and 20).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to replace the Combination’s gasket with the O-ring construction taught by Nishikawa et al., such that the Combination, in view of Nishikawa et al., discloses:
wherein the spacer comprises an O-ring formed into the bottom plate and is exposed from the bottom plate to form the clearance between the bottom plate and the back side of the chip,

since Nishikawa et al. states that such an O-ring construction not only “provides a seal” between the bottom plate and the back side of the chip, as does the disclosed gasket, but the O-ring construction “also serves as an interface” between the fluidic processor device and the microfluidic chip such that “the overall system is simplified,” and, furthermore, the O-ring interface has walls from a material other than the gasket material (see Nishikawa et al. Figure 16 and [0201]) – and such walls would be of interest to the Combination since the drain space walls contact the fluid with the translocated DNA and the fluid with the translocated DNA might undergo further analysis (see Nuckolls et al. [0362]).
Regarding Claim 12 – The Combination discloses the device of Claim 1, wherein the spacer comprises an outer gasket disposed around an outer edge of the bottom plate to create the drain space over an entirely of the back side of the chip, the gasket as taught by Nuckolls et al. and Hyde et al. (see Rejection for Claim 1).
While the Combination discloses the spacer comprises a gasket, the Combination does not disclose:
wherein the spacer comprises an O-ring . . . .
Rather than a gasket, Nishikawa et al. discloses an O-ring construction (O-ring 100 in O-ring 100’s seat, disclosed in Figure 16 on the bottom of electroosmotic pump 14a) formed into the bottom plate (holder member 63 holding electroosmotic pump 14a, disclosed in Figure 20); 
wherein the spacer (spacer is O-ring 100 seat on the bottom of electroosmotic pump 14a, with the spacer’s clearance, i.e. see Rejection for Claim 1, being the height of the O-ring 100 seat) comprises an O-ring (O-ring 100 on the bottom of electroosmotic pump 14a) . . . .
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to replace the Combination’s gasket with the O-ring construction taught by Nishikawa et al., such that the Combination, in view of Nishikawa et al., discloses:
wherein the spacer comprises an outer O-ring disposed around an outer edge of the bottom plate to create the drain space over an entirely of the back side of the chip,

since Nishikawa et al. states that such an O-ring construction not only “provides a seal” between the bottom plate and the back side of the chip, as does the disclosed gasket, but the O-ring construction “also serves as an interface” between the fluidic processor device and the microfluidic chip such that “the overall system is simplified,” and, furthermore, the O-ring interface has walls from a material other than the gasket material (see Nishikawa et al. Figure 16 and [0201]) – and such walls would be of interest to the Combination since the drain space walls contact the fluid with the translocated DNA and the fluid with the translocated DNA might undergo further analysis (see Nuckolls et al. [0362]).
Regarding Claim 14 – The Combination, in view of Nishikawa et al., discloses the device of Claim 1, wherein the spacer comprises a gasket symmetrically disposed on the bottom plate to form the clearance between the bottom plate and the back side of the chip, the gasket as taught by Nuckolls et al. and Hyde et al. (see Rejection for Claim 1).
While the Combination discloses the spacer comprises a gasket, the Combination does not disclose:
wherein the spacer comprises an O-ring . . . .
Rather than a gasket, Nishikawa et al. discloses an O-ring construction (O-ring 100 in O-ring 100’s seat, disclosed in Figure 16 on the bottom of electroosmotic pump 14a) formed into the bottom plate (holder member 63 holding electroosmotic pump 14a, disclosed in Figure 20);
wherein the spacer (spacer is O-ring 100 seat on the bottom of electroosmotic pump 14a, with the spacer’s clearance, i.e. see Rejection for Claim 1, being the height of the O-ring 100 seat) comprises an O-ring (O-ring 100 in O-ring 100’s seat) . . . .
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to replace the Combination’s gasket with the O-ring construction taught by Nishikawa et al., such that the Combination, in view of Nishikawa et al., discloses:
wherein the spacer comprises an O-ring . . . .

since Nishikawa et al. states that such an O-ring construction not only “provides a seal” between the bottom plate and the back side of the chip, as does the disclosed gasket, but the O-ring construction “also serves as an interface” between the fluidic processor device and the microfluidic chip such that “the overall system is simplified,” and, furthermore, the O-ring interface has walls from a material other than the gasket material (see Nishikawa et al. Figure 16 and [0201]) – and such walls would be of interest to the Combination since the drain space walls contact the fluid with the translocated DNA and the fluid with the translocated DNA might undergo further analysis (see Nuckolls et al. [0362]).
While the Combination, in view of Nishikawa et al., discloses one O-ring construction (as taught by Nishikawa et al.) to form the Combination’s drain space, Nishikawa et al. further teaches multiple O-rings serving as part of symmetrically placed fluidic inputs and/or outputs, each with an electroosmotic pump (see Figures 20 and 16).  Nishikawa et al. discloses:
wherein the spacer (spacer is O-ring 100 seat on the bottom of each electroosmotic pump 14a-d, with the spacer’s clearance, i.e. see Rejection for Claim 1, being the height of the O-ring 100 seats) comprises O-rings (O-ring 100 on the bottom of each electroosmotic pump 14a-d) symmetrically (as disclosed in Figure 20) disposed on the bottom plate (holder member 63 holding each electroosmotic pump 14a-d, disclosed in Figure 20) to form the clearance (clearance is height of the O-ring 100 seats) between the bottom plate and the back side of the chip (microfluidic chip 12) (see Nishikawa et al. Figures 16 and 20).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to construct the Combination’s spacer to further comprise four symmetrically placed O-rings, as taught by Nishikawa et al., such that the Combination, in view of Nishikawa et al. discloses:
wherein the spacer comprises O-rings symmetrically disposed on the bottom plate to form the clearance between the bottom plate and the back side of the chip,

since Nishikawa et al. states that the four symmetrically placed O-rings serve as part of symmetrically placed fluidic inputs and/or outputs, each with an electroosmotic pump (see Figures 20 and 16), and such “an electroosmotic pump system,” with four electroosmotic pumps, is used “for supplying a fluid to or drawing a fluid from a microfluidic chip thereby to control the fluid in the microfluidic chip, e.g., to control the flow rate, pressure, and level of the fluid in the microfluidic chip” (see Nishikawa et al. [0001]).  Nishikawa et al. discloses further advantages as follows.
[0040] With the above arrangement, the electroosmotic pump and the microfluidic chip are separate from each other, and the electroosmotic pump is directly mounted on the microfluidic chip by the attachment. The electroosmotic pump and the microfluidic chip are integrally combined with each other from the standpoint of reducing the size of the entire system. If the electroosmotic pump and the microfluidic chip are general-purpose products, then the entire system can be constructed at a low cost. Stated otherwise, the small size electroosmotic pump is disposed more closely to the microfluidic chip than with the conventional arrangements.  As a result, the entire system can be reduced in size for increased system mobility. Since the electroosmotic pump is detachably mounted on the microfluidic chip, the general versatility is increased and the entire system is low in cost.

[0041] Because the electroosmotic pump is directly mounted on the microfluidic chip, the tubes employed in the conventional arrangements are not required. As a result, the reagent is not wasted, and the minute amount of the fluid in the second fluid passage can be controlled with high accuracy.  According to the present invention, therefore, more practical fluid control can be achieved at a lower cost than with the conventional arrangements.

[0042] Furthermore, the attachment functions as an interface for securing the electroosmotic pump to the microfluidic chip and also as an interface for supplying and drawing in the fluid between the electroosmotic pump and the microfluidic chip. Consequently, the overall system arrangement is simplified.

Regarding Claim 20 – The Combination discloses the wafer of Claim 18, wherein the wafer includes a clustered module of at least four fluidic processor devices as the fluidic processor device, and does not teach wherein the spacer includes O-rings symmetrically disposed at each corner of each of the at least four fluidic processor devices.
The Combination discloses:
wherein the wafer includes a clustered module of at least four fluidic processor devices (see Nuckolls et al. Figure 43 and [0138]-[0145], where “The wafer should have at least four types of chips (i.e. the disclosed clustered module), each type having a contact nanotube functionalized to recognize one of the four bases (i.e. of DNA), should be provided.”) as the fluidic processor device.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to construct:
a clustered module,
as taught by Nuckolls et al. in Figure 43, in order read the four base pairs in a strand of DNA (see [0138]-[0145]) and “sequence a strand of DNA” (see Nuckolls et al. [0138]), which would be of interest to Barker, since Barker discloses using the nano-DLD array to “separate particles such as DNA, viruses, and exosomes . . . . Once separated, the particles can be analyzed by physicians to potentially reveal signs of disease” (see Barker Page 2), and sequencing a strand of DNA could reveal the signs of disease Barker is looking to identify.
The Combination does not disclose:
wherein the spacer includes O-rings symmetrically disposed at each corner of each of the at least four fluidic processor devices.

However, the Combination discloses fluidic input / outputs to the at least four fluidic processor devices.
Nishikawa et al. discloses multiple O-rings serving as part of symmetrically placed fluidic inputs and/or outputs, each with an electroosmotic pump (see Figures 20 and 16).  Nishikawa et al. discloses:
wherein the spacer (spacer is O-ring 100 seat on the bottom of each electroosmotic pump 14a-d, with the spacer’s clearance, i.e. see Rejection for Claim 1, being the height of the O-ring 100 seats) includes O-rings (O-ring 100 on the bottom of each electroosmotic pump 14a-d) symmetrically (as disclosed in Figure 20) disposed at each corner of each of the at least four fluidic processor devices (microfluidic chip 12) (see Nishikawa et al. Figures 16 and 20).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to construct the Combination’s spacer to further comprise four symmetrically placed O-rings, as taught by Nishikawa et al., such that the Combination, in view of Nishikawa et al. discloses:
wherein the spacer includes O-rings symmetrically disposed at each corner of each of the at least four fluidic processor devices,

since Nishikawa et al. states that the four symmetrically placed O-rings serve as part of symmetrically placed fluidic inputs and/or outputs, each with an electroosmotic pump (see Figures 20 and 16), and such “an electroosmotic pump system,” with four electroosmotic pumps, is used “for supplying a fluid to or drawing a fluid from a microfluidic chip thereby to control the fluid in the microfluidic chip, e.g., to control the flow rate, pressure, and level of the fluid in the microfluidic chip” (see Nishikawa et al. [0001]).  Nishikawa et al. discloses further advantages as follows.
[0040] With the above arrangement, the electroosmotic pump and the microfluidic chip are separate from each other, and the electroosmotic pump is directly mounted on the microfluidic chip by the attachment. The electroosmotic pump and the microfluidic chip are integrally combined with each other from the standpoint of reducing the size of the entire system. If the electroosmotic pump and the microfluidic chip are general-purpose products, then the entire system can be constructed at a low cost. Stated otherwise, the small size electroosmotic pump is disposed more closely to the microfluidic chip than with the conventional arrangements.  As a result, the entire system can be reduced in size for increased system mobility. Since the electroosmotic pump is detachably mounted on the microfluidic chip, the general versatility is increased and the entire system is low in cost.

[0041] Because the electroosmotic pump is directly mounted on the microfluidic chip, the tubes employed in the conventional arrangements are not required. As a result, the reagent is not wasted, and the minute amount of the fluid in the second fluid passage can be controlled with high accuracy.  According to the present invention, therefore, more practical fluid control can be achieved at a lower cost than with the conventional arrangements.

[0042] Furthermore, the attachment functions as an interface for securing the electroosmotic pump to the microfluidic chip and also as an interface for supplying and drawing in the fluid between the electroosmotic pump and the microfluidic chip. Consequently, the overall system arrangement is simplified.


Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
The previous Examiner applied the following prior art.
A).	Nishikawa et al. (US-20080260542-A1, Oct. 23, 2008) – Nishikawa et al. was the primary reference for Claims 1-17 and the secondary reference for the remaining claims.  Nishikawa et al. is applied above.  (See Nishikawa et al. Figures 1-2 and 19-21)
B).	Astier et al. (US-20160320389-A1, Nov. 3, 2016) – Astier et al. was the primary reference for Claims 18-20.  (See Astier et al. Figures 6a-b)
C).	Inglis et al. (US-20080023399-A1, Jan. 31, 2008) – Inglis et al. was a secondary reference.  (See Inglis et al. Figure 2, [0004], and [0010], for the nano-sized deterministic lateral displacement (DLD) array of pillars)
D).	Grisham et al. (US-20170209864-A1, Jul. 27, 2017) – Grisham et al. was a secondary reference.  (See Grisham et al. Figure 39)
The article referenced in Barker, Barker being the instant Office Action’s primary reference.
E).	Wunsch et al., “Nanoscale lateral displacement arrays for the separation of exosomes and colloids down to 20 nm,” Nature Nanotechnology, 11 (2016) 936-940, pub. online Aug. 1, 2016, accessed on the Internet at https://www.nature.com/articles/nnano.2016.134 on Feb. 16, 2021.
Other work on deterministic lateral displacement arrays of pillars at the micron / nano scale.
F).	Huang et al., “Continuous Particle Separation Through Deterministic Lateral Displacement,” Science 304 (2004) 987-990.
G).	Inglis et al., “Critical particle size for fractionation by deterministic lateral displacement,” Lab Chip 6 (2006) 655-658.
I).	IBM Blog, “Accelerating early disease detection with nanobiotechnology,” Aug. 1, 2016, accessed on the Internet at https://www.ibm.com/blogs/research/2016/08/accelerating-early-disease-detection-nanobiotechnology/ on Feb. 16, 2021.
J).	Barker, “IBM’s ‘lab-on-a-chip’ is the latest weapon in the fight against disease,” Aug. 3, 2016, accessed on the Internet at https://www.zdnet.com/article/ibms-lab-on-a-chipis-the-latest-weapon-in-the-fight-against-disease/ on Feb. 16, 2021.
K).	Smith et al., “Integrated nanoscale deterministic lateral displacement arrays for separation of extracellular vesicles from clinically-relevant volumes of biological samples,” Lab Chip 18 (2018) 3913-3925.
Other prior art of interest:
L).	Cao et al. (US-20110296903-A1, Dec. 8, 2011) – See Cao et al. [0072] and [0014]; Figures 1, 5, and [0150]-[0151] for disclosing a “confined channel . . .   can vary from about 5 nm to about 5 mm within the channel” where the confined channel “may include obstacles” such as “pillars . . . and the like”; and [0156] for, “Devices having channels and other fluidic elements disposed in two or three dimensions are within the scope of the claimed invention.”
M).	Some of Applicant’s patents and references disclosing “Integrated Nanofluidic Arrays for High Capacity Colloid Separation” and “I/O Interconnects.”
1).	C.R. King, Jr. et al., “3D Stacking of Chips with Electrical and Microfluidic I/O Interconnects,” IEEE, Electronic Components and Technology Conference, 2008, pp. 1-7.
2).	Pereira et al. US-20170120247-A1, May 4, 2017.
3).	Smith et al., US-9700891-B2, Jul. 11, 2017.
N).	Some of Applicants patents disclosing DNA translocation through a nanopore – Afzali-Ardakani et al. (US-8557097-B2, Oct. 15, 2013, see Figure 1; US-8764968-B2, Jul. 1, 2014, see Figures 1-3; and US-10029915-B2, Jul 24, 2018, see Figure 2).
O).	Hoffman (US-20170059514-A1, Mar. 2, 2017) – Hoffman discloses a “chip,” used for DNA sequencing through the bottoms of “wells . . . arranged in an array” on the chip’s front side, the sequenced DNA into a “chamber” in a plate on the chip’s back side – and the chip having a “fluid control member” and “microvalves” controlling flow into the array of wells, on the chip’s front side.  (See Hoffman [0005]-[0006] for DNA sequencing; [340]-[0343], disclosing the chemical sensing layer 26 used for the DNA sequencing; Figures 9C, 10C, 11B, [0120]-[0128], and [0464]-[0467] for each well (of an array of wells) having a chemical sensing layer 26, a chamber 37 above, and a chamber below, within etch stop structure 74 or as “a bowl-shaped cavity”; and Figure 39, [0250], and [0726]-[0727] for the array of wells, with a fluid control member and microvalves controlling flow into the array of wells on the chip’s front side)

Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENISE R ANDERSON whose telephone number is 571-270-3166.  The examiner can normally be reached on Monday – Thursday, 8:00 am – 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.R.A./Examiner, Art Unit 1779                                                                                                                                                                                                        2/22/2021

/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779